Citation Nr: 1116052	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-31 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service connected posttraumatic stress disorder (PTSD), major depressive disorder, and panic attacks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that the Veteran has requested that her service connected PTSD be rated separately from her other service connected acquired psychiatric disabilities.  However, under current VA regulations, all acquired psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2010).  It is important for the Veteran to understand that all of her symptoms, including those that are specific to PTSD, such as flashbacks and nightmares, have been considered in determining the appropriate disability rating under the General Rating Formula.  Rating all of the Veteran's psychiatric disabilities under one formula is not an attempt, in any way, to ignore or diminish some of her symptoms or the underlying cause of those symptoms.  By granting service connection for PTSD, VA has determined that the Veteran's accounts of assault in service are credible and has considered the current effects of that problem in determining an appropriate disability evaluation.  


FINDING OF FACT

The Veteran's acquired psychiatric disabilities, including PTSD, major depressive disorder, and panic attacks, are not manifest by total occupational and social impairment due to such symptoms as, for example, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living )including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  





CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for service connected PTSD, major depressive disorder, and panic attacks have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for major depression and panic attacks in a March 2007 rating decision and assigned an initial 70 percent disability rating effective April 2005.  In April 2008, the RO granted entitlement to service connection for PTSD due to military sexual trauma, but continued the 70 percent disability rating.  The Veteran has appealed, requesting a total (100%) disability rating.

In this regard, it is important to note that the Veteran is currently found to be 100% service connected disabled due to several service connected disabilities.  The Board may not, for example, award the Veteran a 120% disability evaluation.  However the Board will consider the issue of whether the Veteran can be found 100% disabled for her PTSD, standing apart from her other service connected disabilities.  

Acquired psychiatric disabilities, including PTSD and major depressive disorder, are rated under the General Rating Formula for Mental Disorders (General Formula), found at 38 C.F.R. § 4.130 (2010).  

Under the General Formula, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2009).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010). 

VA treatment records from 2006 through 2008 document treatment for mood disorder due to chronic pain and PTSD due to military sexual trauma.  The Veteran reported occasional suicidal or homicidal ideations, but was determined not to be an acute risk of harm to self or others.  She complained of anger, depressed mood, and difficulty sleeping.  She reported that she reacted violently if startled when sleeping and had injured several family members when they attempted to wake her.  She also reported occasional hypnopompic and hypnogogic hallucinations in which she hears someone calling her name or her abuser's voice.  However, the Veteran's treating psychiatrist found no evidence of psychosis.  The Veteran's cognitive functions and memory were consistently intact.  Concentration, insight, and judgment were good.  The Veteran's hygiene and grooming were appropriate.  GAF scores ranged from 60-65, providing evidence against this claim.  

In January 2007, the Veteran was afforded a VA psychiatric examination.  The Veteran described being molested by her sergeant during her active military service, as well as childhood abuse, with current intrusive thoughts, flashbacks, and nightmares.  She also reported panic and anxiety attacks secondary to her service connected asthma and breathing problems, as well as chronic pain that aggravates her depression.  

The Veteran's psychiatric history includes marked mood instability and at least four suicide attempts.  She reported being hospitalized several times in 1985 and 1986 for being suicidal.  She also received outpatient psychiatric treatment for the last twenty years.  

On examination, the Veteran's mood was somewhat labile and she reported some violent thoughts, but she was not currently suicidal or homicidal.  On the mental status exam, she was alert and oriented times three.  There was no evidence of mania or pressurized speech.  Her hygiene was good.  An overall GAF score of 45 was assigned.  

The Veteran has also submitted statements describing the way the sexual abuse she suffered in service continues to affect her, including symptoms of rage, an exaggerated startle response, and fear and distrust of others, particularly men.

Based on the above evidence, the Board finds that entitlement to a disability rating in excess of 70 percent for the Veteran's service connected acquired psychiatric disabilities, including PTSD, is not warranted.  

The evidence of record clearly shows that the Veteran suffers from severe occupational and social impairment, due to such symptoms as occasional suicidal and homicidal ideations and audio hallucinations; chronic depression; panic attacks; anxiety; hypervigilence; an exaggerated startle response; impaired impulse control; and difficulty adapting to a work setting or establishing or maintaining effective relationships.  However, the Veteran's acquired psychiatric disabilities are not manifest by total occupational and social impairment due to such symptoms as, for example, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

VA treatment records, as well as the January 2007 VA examination consistently describe the Veteran as well oriented and cognitively intact, with no evidence of psychosis.  The Veteran's personal hygiene is good, and she was able to communicate clearly and articulately with the VA examiner and her VA psychiatrist.  She has also maintained a relationship of approximately twenty years with her partner and appeared to have a good relationship with her young daughter.  There is no evidence that the Veteran is a persistent danger to herself or others.

While the Veteran has argued that she should be granted a 100% disability rating for her PTSD, major depressive disorder, and panic attacks, her argument appears to be based not on her current symptoms so much as the severity of the trauma she suffered in service.  

The Board is sympathetic to the Veteran's past and current suffering, but notes that the Veteran's argument is an equitable argument, not a legal one.  It is important for the Veteran to understand that the Board may only grant entitlement to VA benefits as authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress"); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

VA benefits are awarded to compensate current impairment to occupational and social functioning due to a disability caused by a veteran's active military service, not to compensate past wrongs.  Thus, however deserving the Veteran may be of compensation based on the sexual assault she suffered in service, (although no amount of compensation can truly make the Veteran whole), the Board can only consider the Veteran's occupational and social functioning for the period on appeal in determining whether or not a higher disability rating is warranted based on the criteria.  The Board must use the criteria set forth in the General Rating Formula for Mental Disorders in evaluating the severity of the Veteran's current occupational and social functioning.  

Under the General Formula, the Veteran does not meet the criteria for a disability rating in excess of 70 percent for her service connected PTSD, major depressive disorder, and panic attacks.   

Additionally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.  As the Veteran is currently at the 100% disability level, it is unclear what purpose would be served in even considering extraschedular consideration because extraschedular consideration does not provide a basis to go beyond 100% disabled. 

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  

Here, although the Veteran has stated that she is unable to work due her service connected acquired psychiatric disability and has filed a claim for TDIU, the Veteran is already rated at 100% disabled based on her service connected disabilities.  Accordingly, the issue of TDIU will not be further addressed as she already receives a 100% evaluation.  

For all the above reasons, a disability rating in excess of 70 percent for service connected PTSD, major depressive disorder, and panic attacks is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2007.  This letter informed the Veteran of what evidence was required to substantiate her claim, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for PTSD, major depression, and panic attacks originates, however, from the grant of service connection for these disabilities.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records and service personnel records, as well as VA treatment records.  While the Veteran reported at her January 2007 VA examination that in the past she received disability benefits from the Social Security Administration (SSA) for psychiatric problems, these past records are not relevant to addressing the current severity of the Veteran's acquired psychiatric disabilities.  

The appellant was afforded a VA medical examination in January 2007.  This examination is based upon review of the claims folder, and thoroughly discusses the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  This examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  Since this examination, there is no lay or medical evidence suggesting an increased severity of disability.  As such, additional examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 70 percent for service connected PTSD, major depressive disorder, and panic attacks is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


